Title: To George Washington from Jeremiah Wadsworth, 4 December 1778
From: Wadsworth, Jeremiah
To: Washington, George


  
    Sir
    Boundbrook [N.Y.] December 4 1778
  
Your letter of the 2d instant inclosing General Sullivan’s & General Stark’s letters with the issuing comisary’s certificate came to hand late last night. I have reason to beleive the troops before this time are well supplied with flour. My exertions to supply that post have been unremitting and my difficulties with it greater than with all the other posts and armies of the united states. I shall give such further orders as will prevent your Excellency being further troubled again from that quarter. I am &c.

  Jere. Wadsworth C.G.P.

 